Per Curiam.

There being no bill of exceptions filed or allowed by the Court of Appeals in which the case was heard de novo, this court cannot say that there was no substantial evidence warranting the Court of Appeals in reaching the conclusion it did. On appeal on questions of law all reasonable presumptions consistent with the record will be indulged in favor of the validity of the judgment under review and of the regularity and legality of the proceedings below.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias and Herbert, JJ., concur.